 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KRISHNA MOTE, 2
Plaintiff, | NO. 3:19-CV-01719
v. | (JUDGE CAPUTO)

FRANCIS P. SEMPA,
(MAGISTRATE JUDGE SCHWAB)
Defendant.

MEMORANDUM ORDER

Presently before me is Magistrate Judge Susan E. Schwab’s Report and
Recommendation (Doc. 9) recommending that Plaintiff Krishna Mote’s Complaint be
dismissed without prejudice and without leave to amend. In the Complaint, Mote seeks
a writ of mandamus requiring the Assistant United States Attorney from his federal
criminal prosecution to correct allegedly perjured testimony that was entered into
evidence during trial. (See Doc. 1, generally). Magistrate Judge Schwab recommends
that the Complaint be dismissed because Mote’s claim must be brought as a motion
pursuant to 28 U.S.C. § 2255. (See Doc. 9, 7). Magistrate Judge Schwab observes that
“the Third Circuit has held on numerous occasions that post-conviction claims seeking
to correct perjured testimony must be brought through motions under § 2255.” (d.
(citations omitted)). Mote objects to this conclusion, emphasizing his view that a writ
of mandamus is warranted here since he has no other adequate remedy available. (See
Doc. 11, 3).! Specifically, Mote notes that his first § 2255 motion was denied by this
Court, and his subsequent efforts to obtain relief pursuant to Federal Rule of Civil

Procedure 60(b) and by way of a “motion to reduce sentence” were also unsuccessful.
(See id. at 3-4); see also United States v. Mote, No. 14-1717, 2018 WL 2766656, at *1

 

When objections to the magistrate judge's report are filed, the court must conduct
a de novo review of the contested portions of the report. Sample v. Diecks, 885
F.2d 1099, 1106 n.3 (3d Cir. 1989) (citing 28 U.S.C. § 636(b)(1)).

 

 

 

 

 
 

(M.D. Pa. June 8, 2018). This demonstrates that “there is no other adequate remedy
available,” so Mote concludes that the requirements for a writ of mandamus are
satisfied in the matter sub judice. (See Doc. 11, 4).

Mote is incorrect. “[M]andamus does not become available simply because a
federal court previously denied habeas relief or because the gatekeeping provisions of
§ 2255 make it difficult to pursue a successive motion.” Jn re Reynolds, 706 F. App’x
98, 100 (3d Cir. 2017). Indeed, as the Magistrate Judge observed, the Third Circuit has
previously denied a mandamus petition where the petitioner sought relief based on the
prosecution’s alleged failure to correct perjured testimony. See id.; accord Adams v.
Schultz, 237 F. App’x 739, 740-41 (3d Cir. 2007) (claim that government used perjured
testimony to obtain conviction fell within the purview of § 2255). The same result is
compelled here. 7,

ACCORDINGLY, this day of December, 2019, IT IS HEREBY
ORDERED that:

(1) The Report and Recommendation (Doc. 9) is ADOPTED.

(2) The Complaint is DISMISSED.

(3) The Clerk of Court is directed to mark the case as CLOSED.

CHL (pict

A. Richard Capito |
United States District Judge

 

 

 

 
